Citation Nr: 1138310	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to nonservice-connected disability pension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 30, 1974 to November 21, 1974 with 48 days lost during that period.  He also had service with the Army National Guard of Pennsylvania with a period of active duty for training (ACDUTRA) and advanced individual training from March 2, 1981 to September 4, 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for hearing loss and tinnitus.  A September 2006 notice of the decision also denied nonservice-connected pension benefits.

The issue of entitlement to service connection for traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The Veteran did not have the requisite active service to qualify for VA nonservice-connected disability pension benefits.



CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected disability pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for nonservice-connected pension, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Another letter dated in March 2006 advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA and private treatment records, VA examination reports, and statements from the Veteran and his representative.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans may be entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2011).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).  "Active duty" is defined as full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a), (b).  Members of the National Guard of the United States and Air National Guard of the United States are included as Reserves.  38 C.F.R. § 3.7(m).

As reflected in the introduction, the Veteran served on active duty with the United States Army from August 30, 1974 to November 21, 1974 and lost 48 days during that time period under 10 U.S.C. § 972.  His DD Form 214 shows his total active service was 1 month and 5 days.  

He had subsequent service with the Pennsylvania Army National Guard with a verified period of ACDUTRA from March 2, 1981 to September 4, 1981.  However, such service was for training purposes and was not during a period of war.  

A Statement of Medical examination and Duty Status dated on July 7, 1997 indicates that the Veteran was injured on July 3, 1997 during period of ACDUTRA which began June 28, 1997 and ended July 12, 1997.  The Veteran is service connected for scars on his legs as a result of the injury that occurred on July 3, 1997.  Thus, he is a veteran and that 15 day period of ACDUTRA qualifies as active military service pursuant to 38 C.F.R. § 3.6(a).  

Upon consideration of the record, the Board finds that the Veteran does not have the requisite 90 day period of service.  His first period of service during wartime was for 1 month and 5 days, a period of less than 90 days.  His period of ACDUTRA where he was injured was only 15 days.  Thus, the Veteran does not have an aggregate of 90 days of service during two different periods of war.  As such, the Veteran does not meet the legal requirements for nonservice-connected pension benefits and the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a nonservice-connected disability pension is denied.


REMAND

The Board finds that additional development is required before deciding the claims for service connection for hearing loss and tinnitus.

The Veteran contends that his current hearing loss and tinnitus disabilities are due to an immersion heater explosion that threw him backwards in July 1997.

In an Army National Guard report of medical history dated in March 1980, the Veteran denied any hearing loss or ear trouble and identified his usual occupation as factory worker.  An enlistment medical examination report dated in March 1980 includes audiometric examination findings recorded as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
March 1980
RIGHT
20
20
20
20
20

LEFT
20
10
10
20
55

In a June 1981 report of medical history, he again denied any hearing loss or ear trouble and identified his usual occupation as mill worker.  Audiometric examination findings recorded in a June 1981 medical examination report were listed as 20 across all frequencies from 500 to 4000 Hertz in both ears.

During his Army National Guard service he underwent additional audiometric examinations twice before the July 1997 injury.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
May 1990
RIGHT
15
5
10
15
20

LEFT
15
10
10
30
80
January 1994
RIGHT
15
10
10
5
10

LEFT
15
0
0
5
65

He reported a perceived hearing loss in a January 1994 report of medical history, and a summary of defects following audiometric testing indicated that he had high frequency hearing loss AU (in both ears).  It was also noted that he worked as a saw operator.

His service treatment records document an explosion in July 1997 as the Veteran described and show that he lost consciousness as a result of the blast when he hit a tree.  Another July 1997 document confirms that the injury occurred while he was on ACDUTRA with the Army National Guard.  

He underwent audiometric examination in February 1999 after the explosion, and the results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February 1999
RIGHT
20
20
10
20
60

LEFT
35
10
15
35
85

In a February report of medical history he denied hearing loss, ear trouble, or head injury.

He was afforded a VA audiological examination in July 2006.  While the reported test results reflect bilateral hearing loss for VA purposes within the meaning of 38 C.F.R. § 3.385, the examiner opined that the Veteran was malingering and purposely exaggerating the degree of his hearing loss because speech reception thresholds were not commensurate with the pure tone air conduction responses, and acoustic reflexes were present at all frequencies tested.  She explained that they would be absent if behavioral thresholds were accurate.  In addition, the examiner reported that distortion product otoacoustic emissions (DPOAEs) testing yielded essentially normal responses below 3000 Hertz bilaterally, and DPOAE responses would be absent if the behavioral responses were accurate.  In conclusion, the examiner did not render medical opinions regarding the etiology of the Veteran's claimed hearing loss and tinnitus because she judged the reliability of the test results as poor for the reasons explained.

Because the Veteran appeared to have a left ear hearing loss disability for VA purposes prior to the July 1997 explosion, and because he appeared to have a right and left ear hearing loss disability in February 1999 after the explosion, he should be afforded an additional VA audiological examination and medical opinion to determine whether any left or right ear hearing loss or tinnitus was caused or aggravated by the July 1997 injury that occurred while on ACDUTRA.  The Veteran is hereby advised that his failure to cooperate with examination attempts could adversely affect his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for hearing loss or tinnitus.  After securing any necessary release, the AMC/RO should request any records that are not duplicates of those contained in the claims file.  

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed.  If the Veteran's effort produces invalid test results, the audiologist is asked to explain the attempts to obtain reliable test results during the examination.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Did the Veteran's preexisting left ear hearing loss permanently worsen beyond natural progression as a result of ACDUTRA, to include the July 1997 explosion?
(b) Is it at least as likely as not (50 percent probability or greater) that any current right ear hearing loss disability is the result of ACDUTRA, to include the July 1997 explosion.
(c) Is it at least as likely as not (50 percent probability or greater) that any current tinnitus disability had its onset during or is otherwise related to any period of ACDUTRA, to include the July 1997 explosion.

A medical analysis and rationale must be included with the opinions.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


